PER CURIAM.
The state does not dispute the appellant’s contention that the trial court, in this juvenile proceeding, was precluded from suspending a driver’s license beyond the defendant’s nineteenth birthday. Jurisdiction over the defendant as a juvenile ceases when he attains the age of nineteen. See C.L.D. v. Beauchamp, 464 So.2d 1264 (Fla. 1st DCA 1985); State v. A.N.F., 413 So.2d 146 (Fla. 5th DCA 1982); G.W.M. v. State, 391 So.2d 738 (Fla. 4th DCA 1980).
We find no error in that portion of the order requiring that the defendant perform one-thousand hours of community service at the rate of one-hundred hours per month.
The commitment order of the trial court is therefore reversed in part and remanded for modification in accordance with this opinion.
GLICKSTEIN, WALDEN and STONE, JJ., concur.